Ng DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group ll in the reply filed on 8/18/22 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Munk (US 2011/0054694).  

5. 	Regarding to claim 8, Munk teaches a method for repetitively manufacturing aircraft [as described in paragraph 0002 and can be seen from Figure 3 in Munk], the method comprising: periodically advancing an aircraft component (structure 304, as described in paragraph 0048 and can be seen from Figure 3 in Munk) down an assembly line [as described in paragraph 0071-0073 and 0124 and can be seen from Figure 3 in Munk], wherein the periodically advancing comprises: advancing the aircraft component by a pulse length (length of pulsing in increments, as described in paragraph 0071-0073 and 0124 and can be seen from Figure 3 in Munk); then stopping movement (stopping between pulses, as described in paragraph 0071-0073 and 0124 in Munk) of the aircraft component (304) for a duration [as described in paragraph 0071-0073 and 0124 in Munk]; and then advancing the aircraft component (304) by the pulse length (advancing/moving again in a second increment/distance, as described in paragraph 0071-0073 and 0124 in Munk); and performing work (as described in paragraph 0050 and 0072-0073 in Munk) on the aircraft component (304) at workstations (area of tool, as described in paragraph 0072-0073 and 0124 in Munk) during the duration when the aircraft component (304) is not moving [as described in paragraph 0071-0073 and  0124 in Munk].
		However, Munk does not explicitly disclose a step of periodically advancing an aircraft component down the assembly line by a pulse length that is less than a length of the aircraft component. However, paragraph 0071-0073 and 0124 in Munk describes the instance of being pulsed in increments such as increments of 5 feet and 10 feet.  Also, paragraph 0071 describes an embodiment of being moved by a full length of the structure. It is therefore inferred that being pulsed in increments of 5 feet and 10 feet includes a pulse length that is less than a length of the aircraft component based on the description in paragraph 0071-0073 and 0124 in Monk.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse length in Munk to include a pulse length that is less than a length of the aircraft component to work on various parts of the aircraft with fewer interruptions [as described in paragraph 0073 in Munk]. 

6. 	Regarding to Claim 9, Munk teaches the method of claim 8, wherein the performing work on the aircraft component (304) comprises modifying the aircraft component [as described in paragraph 0050 in Munk].

7. 	Regarding to Claim 10, Munk teaches the method of claim 8, including a step of performing work (as described in paragraph 0050 and 0072-0073 in Munk) on the aircraft component (304) at workstations (area of tool, as described in paragraph 0072-0073 and 0124 in Munk).  However, Munk does not explicitly disclose the step of performing the work on the aircraft component at the workstations comprising simultaneously performing different types of work processes at two or more of the workstations, and performing exactly one type of work process at each of the workstations. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simultaneously perform various work processes at various workstations with each workstation set up for each process, as a known technique used to reduce time and cost of manufacturing therefore enabling efficiency of manufacturing.  

8. 	Regarding to Claim 12, Munk teaches the method of claim 8, further comprising varying a pulse length of the periodic advancing at different sections of the assembly line [as described in paragraph 0072 in Munk]. 

9. 	Regarding to Claim 13, Munk teaches the method of claim 12, wherein a pulse length/distance is selected by an operator [as described in paragraph 0072 in Munk].  However, Munk does not explicitly disclose the pulse length is varied based on one or more of an amount of divisibility in a work process to be performed on the aircraft component and a size of one or more workstations on the assembly line. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the desired length/distance based on the size of the aircraft component of the assembly line as a known technique used for performing manufacturing operations [as described in paragraph 0072 in Munk]. 

10. 	Regarding to Claim 14, Munk teaches the method of claim 13, wherein a pulse length/distance is selected by an operator [as described in paragraph 0072 in Munk]. However, Munk does not explicitly disclose the pulse length decreasing for decreases in the size of the one or more workstations. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the desired length/distance based on the size of the aircraft component of the assembly line as a known technique used for performing manufacturing operations [as described in paragraph 0072 in Munk]. 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Munk (US 2011/0054694), as applied to claim 8 above, in further view of Grevener et al. (US 2014/0007432).  

12. 	Regarding to Claim 11, Munk teaches the method of claim 8, comprising feeding constituent parts (a part 304) to an assembly line [as can be seen from Figure 3 in Munk].  However, Munk does not explicitly disclose feeding the constituent parts to the assembly line via one or more feeder lines. Grevener, however, teaches an apparatus having a feeder line (18, 20, as can be seen from Figure 2 in Grevener) for positioning parts to an assembly line [as described in paragraph 0030 and can be seen from Figure 2 in Grevener]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly line in Munk to include a feeder line for positioning parts as a known technique used for automating the positioning of parts and enable ease of manufacturing. 


13.	Claims 8,  23- 27, 29-35, and 37-38 are  rejected under 35 U.S.C. 103 as being unpatentable over view of Sorensen (US 2,383,225).

14. 	Regarding to claim 8, Sorensen teaches a method for repetitively manufacturing aircraft [as can be seen from Figure 1 in Sorensen], the method comprising: periodically advancing an aircraft component (wing section 16, rear fuselage section 17, nose fuselage section 18, outer wing section 19, as can be seen from Figure 1 in Sorensen) down an assembly line (major assembly line 10 as can be seen from Figure 1 in Sorensen having stations A,B, C, and D), wherein the periodically advancing comprises: advancing the aircraft component by a pulse length (a length between station A and B, B and C, and C and D, as described on page 2 column 1 lines 65-73 and can be seen from Figure 1 in Sorensen); then stopping movement (stopping between station B and station C, as described on page 2 column 1 lines 65-73) of the aircraft component (16, 17, 18,19) for a duration [as described on page 2 column 1 lines 65-73 can be seen from Figure 1 in Sorensen]; and then advancing the aircraft component (16, 17, 18, 19) by the pulse length (a length between stations B and C); and performing work (assembling of additional parts as described on page 2  column 1 lines 3-19 and 65-73 and can be seen from Figure 1 in Sorensen) on the aircraft component (16, 17, 18,19) at workstations (stations A, B, C, and D, as described on page 2 column 1 lines 65-73 in Sorensen) during the duration when the aircraft component (16, 17, 18,19) is not moving [as described in page 2 column 1 lines 3-19 and 65-73 and can be seen from Figure 1 in Sorensen]
However, Sorensen does not explicitly disclose a step of periodically advancing an aircraft component down the assembly line by a pulse length that is less than a length of the aircraft component. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various pulse lengths while positioning the aircraft component to be added to a subassembly with a reasonable expectation of success, including the instance of having a pulse length that is less than a length of the aircraft component.  
	 
15. 	Regarding to Claim 23,  Sorensen discloses the method of claim 8, further comprising: assembling first aircraft subassemblies (a first subassembly at station A, B, C and D, as can be seen from Figure 1 in Sorensen) and assembling second aircraft subassemblies (a second subassembly at station A, B, C and D, as can be seen from Figure 1 in Sorensen) in parallel on separate assembly lines at a common geographic region (region of stations A, B, C, D, E, F) [as can be seen from Figure 1 in Sorensen et al.], wherein the assembling the first aircraft subassemblies (a first subassembly at station A, B, C and D) and the assembling the second aircraft subassemblies (a second subassembly at station A, B, C and D) each comprise the periodically advancing and the performing work [as described on page 2 column 1 lines 3-19 and 65-73 and can be seen from Figure 1 in Sorensen]; and transferring (transferring via final assembly conveyor 23, as can be seen from Figure 1 in Sorensen) the first aircraft subassemblies and the second aircraft subassemblies (first and second subassembly at station A, B, C and D)  to a final assembly  facility (Final assembly line 26, stations E, F, as described on page 2 column 1 lines 34-40 and can be seen from Figure 1 in Sorensen) located in the same common geographic region (regions of stations A, B, C, D, E, F, as can be seen from Figure 1 in Sorensen); wherein the first aircraft subassemblies are aircraft wings (wing section 16, as can be seen from Figure 1 in Sorensen), wherein the second aircraft subassemblies (a second subassembly at station A, B, C and D) are portions of an aircraft fuselage (rear fuselage section 17 and nose fuselage section 18, as can be seen from Figure 1 in Sorensen).  
Sorensen et al. discloses a method practiced in the smallest permissible area (as described on page 1 column 1 lines 23-26). However, Sorensen does not explicitly disclose the transferring the first and second aircraft subassemblies being by at most 1 kilometer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the station in Sorensen to include having a final workstation being less than 1 kilometer in order to enable ease of transferring of parts by keeping all stations in close proximately to one another as a known technique to ease manufacturing and to allow practice in the smallest permissible area.  

16. 	Regarding to claim 24, Sorensen et al. discloses the method of claim 23, wherein the assembling the first aircraft subassemblies and the assembling the second aircraft subassemblies (a first and second subassembly at station A, B, C and D) in parallel on separate assembly lines [as can be seen from Figure 1 in Sorensen et al.] comprises sending one or more of the first aircraft subassemblies and constituent parts thereof down a first assembly line (a first major assembly line 10, as can be seen from Figure 1 in Sorensen et al.)  and sending one or more of the second aircraft subassemblies and constituent parts thereof down a second assembly line (a second major assembly line 10, as can be seen from Figure 1 in Sorensen et al.) 

17. 	Regarding to claim 25, Sorensen et al. discloses the method of claim 24, wherein the assembling the first aircraft subassemblies and the assembling the second aircraft subassemblies (a first and second subassembly at station A, B, C and D)  in parallel on separate assembly lines (a first and second 10, as can be seen from Figure 1 in Sorensen et al.) at the common geographic region (region of stations A, B, C, D, E, F) comprises one or more of sending different components (16, 17, 18, 19) of the first aircraft subassemblies in series down the first assembly line (a first 10) and sending different components (16, 17, 18, 19) of the second aircraft subassemblies in series down the second assembly line (a second 10) [as described on page 2 column 1 lines 15-20 and can be seen from Figure 1 in Sorensen et al.].

18. 	Regarding to claim 26, Sorensen et al. discloses the method of claim 25, wherein the sending the different components (16, 17, 18, 19) of the first aircraft subassemblies in series down the first assembly line comprises sending precursors of a right- side wing (right portion of 16, as can be seen from Figure 1 in Sorensen et al.) and a left-side wing down (left portion of 16, as can be seen from Figure 1 in Sorensen et al.)  the first assembly line (a first 10) in series [as described on page 2 column 1 lines 15-20 and can be seen from Figure 1 in Sorensen et al.]. 

19. 	Regarding to claim 27, Sorensen et al. discloses the method of claim 25, wherein the sending the one or more of the first aircraft subassemblies and the constituent parts thereof down the first assembly line (a first 10) [as can be seen from Figure 1 in Sorensen et al.], and the sending the one or more of the second aircraft subassemblies and the constituent parts thereof down the second assembly line (a second 10) comprises sending the one or more of the first aircraft subassemblies and the constituent parts thereof and the one or more of the second aircraft subassemblies and the constituent parts thereof down the first assembly line and the second assembly line (a first and second 10) [as can be seen from Figure 1 in Sorensen et al.], respectively at a common average velocity [as described on page 2 column 1 lines 3-7. Note that operations are described as being conducted “simultaneously” therefore interpreted as having a common average velocity].

20. 	Regarding to claim 29, Sorensen et al. discloses the method of claim 23, wherein the assembling the first aircraft subassemblies and the assembling the second aircraft subassemblies (a first and second subassembly at station A, B, C and D)  in parallel on separate assembly lines (a first and second 10) comprises sending one or more of the first aircraft subassemblies and constituent parts thereof down a first assembly line (a first 10) and sending one or more of the second aircraft subassemblies and constituent parts thereof down a second assembly line (a second 10) [as can be seen from Figure 1 in Sorensen et al.], and wherein the sending the one or more of the first aircraft subassemblies and the constituent parts thereof down the first assembly line (first 10) and the sending the one or more of the second aircraft subassemblies and the constituent parts thereof down the second assembly line (second 10) comprises advancing the one or more of the first aircraft subassemblies and the constituent parts thereof and the one or more of the second aircraft subassemblies and the constituent parts thereof in parallel overall directions [as can be seen from Figure 1 in Sorensen et al.].

21. 	Regarding to claim 30, Sorensen et al. discloses the method of claim 23, wherein the assembling the first aircraft subassemblies and the assembling the second aircraft subassemblies in parallel comprises assembling the first aircraft subassemblies and the second aircraft subassemblies in one or more of parallel temporally and parallel spatially [as can be seen from Figure 1 in Sorensen et al.].

22. 	Regarding to claim 31, Sorensen et al. discloses the method of claim 23, wherein the transferring comprises transferring the first aircraft subassemblies and the second aircraft subassemblies to the final assembly facility (final assembly line 26, stations E, F) at approximately the same time [as described on page 2 column 1 lines 3-7 and can be seen from Figure 1 in Sorensen et al.].

23. 	Regarding to claim 32, Sorensen et al. discloses the method of claim 23, wherein the assembling the first aircraft subassemblies and the assembling the second aircraft subassemblies in parallel [as can be seen from Figure 1 in Sorensen et al.] comprises assembling the first aircraft subassemblies in a first manufacturing zone (zone of first major assembly line 10) and assembling the second aircraft subassemblies in a second manufacturing zone (zone of second major assembly line 10) [as can be seen from Figure 1 in Sorensen et al.]. 

24. 	Regarding to claim 33, Sorensen et al. discloses the method of claim 32, wherein the first manufacturing zone (zone of first major assembly line 10)  and the second manufacturing zone (zone of second major assembly line 10)  are substantially parallel to one another such that an overall flow direction of the first aircraft subassemblies within the first manufacturing zone (zone of first major assembly line 10)  is substantially parallel to an overall flow direction of the second aircraft subassemblies within the second manufacturing zone (zone of second major assembly line 10) [as can be seen from Figure 1 in Sorensen et al.].


25. 	Regarding to claims 34 and 35, Sorensen et al. discloses the method of claim 33 and 34, having a first and second manufacturing zone (zone of first and second major assembly line 10).  However, Sorensen et al. does not explicitly disclose the first and second  manufacturing zone being separated from one another by at most 3 km and at least 10 meters (m). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second manufacturing zone to include an instance of being separated by at most 3km and an instance of being separated at least 10 meters, as obvious to try lengths of separation to allow manufacturing of a large aircraft in the smallest permissible area with a reasonable expectation of success. 


26. 	Regarding to claim 37, Sorensen et al. discloses the method of claim 23, further comprising combining the first aircraft subassemblies and the second aircraft subassemblies (a first and second subassembly at station A, B, C and D)  in the final assembly facility (26, stations E, F ) [as can be seen from Figure 1 in Sorensen et al.].

27. 	Regarding to claim 38, Sorensen et al. discloses the method of claim 23, wherein the transferring the first aircraft subassemblies (a first subassembly at station A, B, C and D) to the final assembly facility (26, stations E, F )  comprises delivering (step of delivering via final assembly conveyor 23, as can be seen from Figure 1 in Sorensen et al.) a left-side wing (a left side of 16) in a final left-side wing orientation (orientation of left-side wing 16 in Figure 1 in Sorensen et al.) to the final assembly facility (26, stations E, F ) and delivering (step of delivering via final assembly conveyor 23, as can be seen from Figure 1 in Sorensen et al.) a right-side wing (a right side of 16) in a final right-side wing orientation (orientation of right0side wing 16 in Figure 1 in Sorensen et al.)  to the final assembly facility (26, stations E, F ) [as can be seen from Figure 1 in Sorensen et al.]

Allowable Subject Matter
28.	Claim 21-22, 28, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726